Exhibit 10.2

 



AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (this “Amendment”), effective as of
September 13, 2019, by and between ADVANGELISTS, LLC, a Delaware limited
liability company (“Company”) with an office address at 701 5th Avenue, 75th
Floor, Seattle, Washington 98104 and DEEPANKAR KATYAL (“Employee”), an
individual having an address at 5447 31st Ave SW, Seattle, WA 98126.

 

W I T N E S S E T H :

 

WHEREAS, Company and Employee are parties to the Employment Agreement dated
December 7, 2018 (the “Original Agreement”);

 

WHEREAS, Company and Employee desire to amend the Original Agreement pursuant to
this Amendment to amend the terms and conditions of the Additional Compensation
set forth in Schedule 2(c) attached to the Original Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follows:

 

1.     Definitions.

 

(a)             The term “Agreement” means the Original Agreement as amended by
this Amendment.

 

(b)             Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Original Agreement.

 

2.     Additional Compensation. Schedule 2(c) to the Original Agreement is
amended in its entirety as set forth in the attached Amended Schedule 2(c).

 

3.     Nature of Employment. Section 1(b) of the Original Agreement is amended
as follows:

 

“(b) Devotion. Throughout the Employment Period, Employee will: (i) devote
reasonable business energies, interests, abilities and time to the performance
of his duties to Company hereunder and to any subsidiaries and affiliates of
Company, (ii) observe and carry out such reasonable and lawful rules,
regulations, policies, directions and restrictions as may be established from
time-to-time by the Managers, including the standard policies and procedures of
Company as in effect from time-to-time; and (iii) do such traveling as may
reasonably be required in connection with the performance of such duties and
responsibilities.”

 

4.     Indemnification. Section 2(f) of the Original Agreement is amended to
read in its entirety as follows:

 

“(f) Indemnification. Company shall cause Mobiquity Technologies, Inc., a New
York corporation (“Mobiquity”) which is the sole member of the Company, to
indemnify Employee to the extent provided in its then current Certificate of
Incorporation and bylaws, as they may be amended and/or restated from
time-to-time, but in no event to any extent less favorable than as provided in
Mobiquity’s current Certificate of Incorporation and bylaws in effect on the
date of this Amendment, which rights shall continue to apply to Employee
notwithstanding any amendment or repeal of such sections. Company shall cause
Mobiquity to use reasonable best efforts to include Employee as an insured under
all applicable directors’ and officers’ liability insurance policies maintained
by Mobiquity, and any other subsidiary or affiliated business of Mobiquity,
including, without limitation Company. Solely in consideration for Company’s
agreement as set forth in this clause (f), after the termination of Employee’s
employment with Company, Employee agrees, at Company’s expense, to fully assist,
consult and cooperate in good faith with Company and Mobiquity, as requested by
Company or Mobiquity, in connection with (i) any pending or threatened or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative and whether or not Employee is a named or
threatened party to such action, suit or proceeding, (ii) any appeal in such an
action, suit or proceeding, and (iii) any inquiry or investigation that could
lead to such an action, suit or proceeding.”

 

 

 



 1 

 

 

5.     Vacation and Paid Time Off. Section 2(g) of the Original Agreement is
amended to read in its entirety as follows:

 

“(g) Vacation, Holidays and Paid Time Off. Employee will be entitled to holidays
and paid time off in accordance with Company’s standard policies and procedures
in effect from time-to-time. Employee will also be entitled to six (6) weeks of
paid vacation per contract year beginning as of the Effective Date at such times
as are reasonably acceptable to Company. Any paid vacation accrued and not used
by each anniversary of the Effective Date shall carry over to the next contract
year, or shall be compensated for in cash at a daily rate determined by dividing
Employee’s Base Salary by 365.”

 

6.     Automobile Allowance. During the Employment Period, the Company shall
provide the Executive with a monthly automobile allowance of no more than Five
Hundred and Fifty Dollars ($550.00) per month to cover lease or purchase finance
costs of an automobile.

 

7.     Restrictive Covenants. Section 4(a) of the Original Agreement is deleted
in its entirety.

 

8.     Discoveries. Section 6(a) of the Original Agreement is amended to read in
its entirety as follows:

 

“(a) Employee agrees to promptly disclose in writing to the Managers all ideas,
processes, methods, devices, business concepts, inventions, improvements,
discoveries, know-how and other creative achievements (hereinafter referred to
collectively as “Discoveries”), whether or not the same or any part thereof is
capable of being patented, trademarked, copyrighted or otherwise protected,
which Employee, while employed with Company, as well as those communicated to
Employee by other employees/consultants of Company, conceives, makes, develops,
acquires or reduces to practice, whether acting alone or with others and whether
during or after usual working hours, and which Discoveries are in the Business
of “digital and mobile advertising based on Open RTB protocol as defined by the
Internet Advertising Bureau”, or arise out of or in connection with the duties
performed by Employee. Employee hereby transfers and assigns to Company in
perpetuity all right, title and interest in and to the Discoveries (whether
conceived, made, developed, acquired or reduced to practice prior to, during or
after the Employment Period), including any and all domestic and foreign
copyrights and patent and trademark rights therein and any renewals thereof, all
of which are hereby deemed provided to Company as a “Work for Hire” without
claim by Employee. On request of Company, Employee will, without any additional
compensation if during the Employment Period, from time to time during the
Employment Period or thereafter, execute such further instruments (including,
without limitation, applications for copyrights, letters patent, trademarks and
assignments thereof in any and all countries) and do all such other acts and
things as may be deemed necessary or desirable by Company to protect and/or
enforce its right in respect of the Discoveries; provided, however that if
Employee is assisting Company with the foregoing after the Employment Period,
then the Company shall pay Employee for his time at a reasonable
to-be-agreed-upon rate and will pay all of Employee’s associated costs and
expenses. All expenses of filing or prosecuting any patent, trademark or
copyright application shall be borne by Company, but Employee shall cooperate in
filing and/or prosecuting any such application.

 

9.     Miscellaneous.

 

(a)             The Original Agreement, as amended by this Amendment, shall
continue in full force and effect in accordance with the terms thereof and
hereof, and together they constitute the Agreement. From and after the date
hereof, all references to the Original Agreement wherever made shall refer to
the Original Agreement as amended by this Amendment.

 

(b)             This Agreement may be executed in counterparts, each of which
will be deemed to be an original hereof, but all of which together will
constitute one and the same instrument. Signature here as which are transmitted
via facsimile, .pdf or other electronic means shall be deemed original
signatures.

 

[Remainder of page intentionally left blank; signature page follows.]

 

 

 



 2 

 

 



IN WITNESS WHEREOF, the parties have executed and delivered, or caused to be
executed and delivered, this Employment Agreement on the date first written
above.

 

  COMPANY:       ADVANGELISTS, LLC           By:  /s/ Dean Julia           Name:
Dean Julia           Title: Manager           EMPLOYEE:       /s/ Deepankar
Katyal   DEEPANKAR KATYAL           AGREED WITH RESPECT TO   SECTION 3, AND
AMENDED   SCHEDULE 2(c) PARAGRAPHS 1   AND 2 ONLY:       MOBIQUITY TECHNOLOGIES,
INC.           By: /s/ Dean Julia          Name: Dean Julia          Title: CEO

 

 

 

 

 

 



 3 

 

 



Amended Schedule 2(c)

 

Additional Compensation

 

1.               Redemption of Class B Preferred Stock. Effective as of the date
of the Amendment, the Class B Preferred Stock shall be redeemed in accordance
with the Class B Preferred Stock Redemption Agreement of even date herewith (the
“Redemption Agreement”) between Mobiquity Technologies, Inc., a New York
corporation (“Mobiquity”) which is the sole member of the Company, and Employee,
and Employee shall have no rights under or in connection with the Class B
Preferred Stock ab initio, as further set forth in the Redemption Agreement.

 

2.Bonus Rights.

 

2.1.          Subject to the terms and conditions set forth in this Agreement,
Employee is hereby awarded a bonus equal to one percent (1%) of Mobiquity’s
gross revenue (the “Gross Revenue”), for each completed fiscal month during the
2019 fiscal year, provided that the Gross Revenue meets or exceeds seventy-five
percent (75%) of the Gross Revenue targets for the applicable fiscal month set
forth on Exhibit A. The bonus shall be paid on a quarterly basis for the three
(3) months in the fiscal quarter (the “Quarterly Bonus”) as provided in
Paragraph 2.3. The bonus for January 2019 to June 2019 will be paid in cash by
September 16, 2019.

 

2.2.          For the purposes of determining the Quarterly Bonus (if any), the
Mobiquity’s monthly Gross Revenue shall be determined under generally accepted
accounting principles, consistently applied, in connection with the preparation
of the Mobiquity’s financial statements which are included in the Mobiquity’s
Quarterly Report on Form 10-Q (for the first three quarters of 2019) and Annual
Report on Form 10-K (for the fourth quarter of 2019), provided that Commissions
(as defined herein) paid to Employee under Paragraph 3.1 shall be excluded from
Gross Revenue (to the extent they are included in Mobiquity’s Gross Revenue), in
determining the Quarterly Bonus.

 

2.3.          The Quarterly Bonus shall be paid no later than fourteen (14) days
following (a) the date of this Amendment with respect to the Quarterly Bonuses
relating to the first and second fiscal quarters of 2019, (b) Mobiquity’s filing
of its Quarterly Report on Form 10-Q for the fiscal quarter ended on September
30, 2019 with respect to the Quarterly Bonus relating to the third fiscal
quarter of 2019, and (c) Mobiquity’s filing of its Annual Report on Form 10-K
for the fiscal year ended on December 31, 2019 with respect to the Quarterly
Bonus relating to the fourth fiscal quarter of 2019.

 

2.4.          Each Quarterly Bonus may be paid by the Company, as determined by
Employee in his discretion, in cash or common stock of the Mobiquity, par value
$0.0001 per share (the “Common Stock”), or a combination thereof.

 

2.5.          If the Quarterly Bonus is paid in Common Stock of Mobiquity, the
number of shares of Common Stock issued shall be determined based on the Fair
Market Value of the Common Stock. “Fair Market Value” of the shares of Common
Stock means, as of any particular date: (a) the volume weighted average of the
closing sales prices of the Common Stock for such day on all domestic securities
exchanges on which the Common Stock may at the time be listed; (b) if there have
been no sales of the Common Stock on any such exchange on any such day, the
average of the highest bid and lowest asked prices for the Common Stock on all
such exchanges at the end of such day; (c) if on any such day the Common Stock
is not listed on a domestic securities exchange, the closing sales price of the
Common Stock as quoted on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association for such day; or (d) if there have been
no sales of the Common Stock on the OTC Bulletin Board, the Pink OTC Markets or
similar quotation system or association on such day, the average of the highest
bid and lowest asked prices for the Common Stock quoted on the OTC Bulletin
Board, the Pink OTC Markets or similar quotation system or association at the
end of such day; in each case, averaged over thirty (30) consecutive Business
Days ending on the Business Day immediately prior to the day as of which
“Fair Market Value” is being determined; provided, that if the Common Stock is
listed on any domestic securities exchange, the term “Business Day” as used in
this Paragraph 2.5 means days on which such exchange is open for trading. If at
any time the Common Stock is not listed on any domestic securities exchange or
quoted on the OTC Bulletin Board, the Pink OTC Markets or similar quotation
system or association, the “Fair Market Value” of the Common Stock shall be
based on the fair market value per share as determined by the Board of Directors
of Mobiquity in good faith, whose determination shall be final and binding,
absent manifest error.

 

 

 



 4 

 

 

2.6.          The Company shall be entitled to deduct and withhold from
the amount of the Quarterly Bonus all taxes that the Company and the Company may
be required to deduct and withhold under any provision of tax law. All such
withheld amounts shall be treated as delivered to Employee hereunder. Whenever
shares of common stock are to be delivered to Employee in payment of the
Quarterly Bonus, the Company shall be entitled to require as a condition of
delivery that Employee remit or, at the discretion of the Chief Executive
Officer of the Company, agree to remit when due, an amount sufficient to satisfy
all current or estimated future federal, state and local income tax withholding
requirements, including, without limitation, the employee’s portion of any
employment tax requirements relating thereto. The Chief Executive Officer of the
Company may, in his discretion, provide Employee with the right to use shares of
Mobiquity common stock in satisfaction of all or part of the withholding taxes
to which he may become subject in connection with the payment of the Quarterly
Bonus Such right may be provided to Employee in either or both of the following
formats: (a) the election to have the Company withhold, from the shares of
common stock otherwise issuable in respect of the Quarterly Bonus, a portion of
those shares with an aggregate Fair Market Value equal to the percentage of the
withholding taxes (not to exceed 100%) designated by Employee; and/or (b) the
election to deliver to the Company, at the time the Quarterly Bonus is paid, one
or more shares of Mobiquity common stock previously acquired by Employee with an
aggregate Fair Market Value equal to the percentage of the withholding taxes
(not to exceed 100%) designated by Employee.

 

2.7.          Employee’s rights to each Quarterly Bonus and the Company’s
obligation to pay such Quarterly Bonus is expressly conditioned upon Employee
being employed by Company (or its successor or assign) in accordance with the
Employment Agreement at the end of the fiscal quarter to which such Quarterly
Bonus Relates. Additionally, if Employee’s employment is terminated by Company
for “Cause”, or Employee resigns from employment with Company without “Good
Reason”, Company shall have no obligation to pay, and Employee shall not be
entitled to, any Quarterly Bonus which is unpaid on the date of such termination
or resignation, whether earned or unearned.

 

3.               Commissions.

 

3.1.          Employee shall be entitled to a commission (the “Commission”)
equal to ten percent (10%) of the Net Revenues (as defined herein) of all New
Katyal Managed Accounts (as defined herein), less the amount of commission paid
to Lokesh Mehta (“Mehta”) on such New Katyal Managed Accounts. Employee
acknowledges and agrees that Mehta is entitled to a Commission equal to five
percent (5%) of the Net Revenues of all New Katyal Managed Accounts, as and to
the extent provided in a written agreement between the Company and Mehta.

 

3.2.          The following terms have the following meanings:

 

(a)       “Net Revenue” means gross revenue actually collected from a New Katyal
Managed Account, less all publisher payments, commission payable to other
Company employees or contractors or third-parties and publishing costs
attributable to such New Katyal Managed Account; provided, however, no more than
five percent (5%) commission to another employee can be deducted in the Net
Revenue calculation. For clarity, if Katyal is due ten (10%) percent commission
and another employee is due four (4%) percent for the same account, then Katyal
will be entitled to six (6%) percent, which is 10% minus 4%.

 

(b)       “New Katyal Managed Accounts” means accounts directly introduced by
Employee or assigned to Employee in writing by the Manager of the Company. The
clients currently under management are Sadler Strategic, Bask and Entravision.

 

3.3.          Commissions will be payable no later than fourteen (14) days
following Company’s filing of its Quarterly Report on Form 10-Q, with respect to
Net Revenues on the New Katyal Managed Accounts actually received by the Company
during the fiscal quarter to which the Quarterly Report on Form 10-Q relates.

 

3.4.          The Company may reduce future Commission payments in the event of
any refund to or credit to any New Katyal Managed Account of any amount upon
which previously paid Commission was based, for any reason whatsoever. In the
event of any such refund or credit, future Commission payments to Employee will
be reduced by the same proportionate amount that the Net Revenue was reduced by
such refunds or credits.

 

 

 



 5 

 

 

4.               Options. Employee shall be granted Stock Purchase Options (the
“Options”) to purchase the following number of shares of common stock of
Mobiquity, $0.0001 par value per share (the “Mobiquity Option Shares”), subject
to adjustment as set forth in the Option Agreement for the Options (the “Option
Agreement”), at an exercise price of Nine Cents ($0.09) per share, subject to
adjustment as set forth in the Option Agreement, for an exercise period of five
(5) years from the following vesting dates, provided that Employee must be an
employee or contractor of Company or Mobiquity on the vesting date of a tranche
in order for such tranche to vest:

 

Number of Mobiquity Option Shares Vesting Date 10,000,000 Date of this Agreement
5,000,000 First one-year anniversary date of the date of this Agreement

 

-End-

 

Employee Initials: ___

Company Initials: ___

 

 

 



 6 

 

 



EXHIBIT A

 

2019 GROSS REVENUE TARGETS

 

2019 Monthly Revenue Target Q1   Jan $     350,000 Feb $     375,000 Mar $
    650,000     Q2   Apr $     1,000,000 May $     1,000,000 Jun $     1,320,000
    Q3   Jul $     1,780,000 Aug $     1,940,000 Sep $     2,450,000     Q4  
Oct $     2,700,000 Nov $     3,250,000 Dec $     4,200,000     Total
$     21,015,000

 

 

 

 

 7 



